STORY, Circuit Justice.
Under these circumstances I think the present suit cannot be maintained. The suit should have been brought in the name of the assignee. The assignment is not void by being executed before the invention was patented. It was a good transfer of the right of the patentee immediately upon- bis obtaining the patent, and he would be estopped to set up any adverse title. The subsequent infringement, by the defendant, if any, was a violation of the right of the assignee, and not of the inventor; for by the fourth section of the patent act, after an assignment is recorded, the assignee stands in the place of the original inventor, both as to right and responsibility.
Plaintiff nonsuit.